Appeal by the defendant from an order of the County Court, Suffolk County (Weber, J.), dated June 1, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, his designation as a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n; People v Hands, 37 AD3d 441 [2007]; People v Thompson, 31 AD3d 409 [2006]; People v *920O’Neal, 26 AD3d 365 [2006]). Schmidt, J.P., Fisher, Lifson and Carni, JJ., concur.